DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,6-8,15,17,18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5,9,15,17,18 of U.S. Patent No. 11371345. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1,2,4,5,9,15,17,18 of U.S. Patent No. 11371345. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6,8,15-17,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. 20160186562.
Referring to claim 1, Lee discloses a method for estimating clean fluid composition and properties, comprising: disposing a downhole fluid sampling tool into a wellbore, wherein the downhole fluid sampling tool (see fig. 23, at 500) comprises a fluid analysis module (550); obtaining a fluid sample (see paragraph 0096) that has a contamination level for which a fluid property is not representative of a pure formation fluid with the downhole fluid sampling tool ( see paragraph 0004 sample include formation fluid and filtrate contamination from forming the borehole); identifying input parameters from at least one sensor response on the fluid analysis module (see paragraph 0097, optical spectrometer), wherein the input parameters comprise fluid properties indicative of the fluid sample and mud filtrate composition ( sensor determines optical density , see paragraph 0032); and predicting a clean fluid sample of the fluid sample using a dimensional reduction analysis and equation of state ( see paragraph 0048, asymptotic, exponential model and pumpout volume  are used to help estimate contamination and therefore predict a clean fluid sample).
Referring to claims 3 and 16, Lee discloses the fluid analysis module measures fluid density (see paragraph 0042 sampling tool can measure density)
Referring to claim 4 and 17, Lee discloses despiking the sensor response (see paragraph 0054 and claim 11).
Referring  to claim 6 and 20, Lee discloses transforming the sensor response by principal component analysis (see paragraph see paragraph 0048,  sensor  transformed by using asymptotic, exponential model ).
Referring to claim 8, Lee discloses 30REferring obtaining the fluid sample comprising operating the downhole fluid sampling tool in the wellbore to obtain the fluid sample (see fig. 24, at 500).
Referring to claim 15, Lee discloses a system for estimating clean fluid composition, comprising a downhole fluid sampling tool (see fig. 24, at 500) comprising a fluid analysis module (550) that obtain a fluid sample while the downhole fluid sampling tool is disposed in a wellbore; and a processing unit (see fig. 26 at 600) configured to: predict a clean fluid sample of the fluid sample from at least one sensor  response on the fluid analysis module (see paragraph 0097 optical spectrometer) using an asymptote analysis and equation of state ( see paragraph 0048, asymptotic, exponential model and pumpout volume  are used to help estimate contamination and therefore predict a clean fluid sample).

Claim(s) 1-3,5-10,12-16,18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang 20160090836.
Referring to claim 1, Wang’836  discloses a method for estimating clean fluid composition and properties, comprising: disposing a downhole fluid sampling tool (12) into a wellbore, wherein the downhole fluid sampling tool comprises a fluid analysis module (22); obtaining a fluid sample that has a contamination level for which a fluid property is not representative of a pure formation fluid with the downhole fluid sampling tool ( see paragraph 0008 sample include native reservoir fluid and contaminant); identifying input parameters from at least one sensor response on the fluid analysis module (see paragraph 0057, fluid analyzer 23), wherein the input parameters comprise fluid properties indicative of the fluid sample and mud filtrate composition ( sensor determines optical density ,); and predicting a clean fluid sample of the fluid sample using a dimensional reduction analysis  and equation of state (see paragraph 0118, regression model to predict asymptote of growth curve for estimating fluid property  with mixing rules of each parameter, see paragraph 0119, are used to help estimate contamination and therefore predict a clean fluid sample).
Referring to claims 2 and 18, Wang’836 discloses  wherein the contamination level is not less than five percent of the fluid sample ( see paragraph 0108, contamination level can be 15 %) .
Referring to claims 3,10, and 16, Wang’836 discloses the fluid analysis module measures gas-to- oil ratio, fluid density, fluid viscosity (see paragraph 0057), formation pressure, or formation temperature (see paragraph 0055).
Referring to claims 5,12,19, Wang’836 discloses  the contamination level of a mud filtrate is twenty percent or higher of the fluid sample ( see paragraph 0076 sample can have contamination of 30%).
Referring  to claim 6 , 13 and 20, Wang’836 discloses transforming the sensor response by robust principal component analysis (0118, regression model to predict asymptote of growth curve for estimating fluid property).
Referring  to claims 7 and 14, Wang’836 discloses transforming the sensor response by robust principal component analysis (see 0118 robust endpoint values are obtained based on regression models ).
Referring to claim 8, Wang’836  discloses 30REferring obtaining the fluid sample comprising operating the downhole fluid sampling tool in the wellbore to obtain the fluid sample (see fig. 1, at 12).
Referring to claim 9, Wang’836 discloses a system for estimating clean fluid composition, comprising a downhole fluid sampling tool (12) comprising a fluid analysis module (22) that obtains fluid samples that have a contamination level that is not less than five percent of the fluid sample ( see paragraph 0108, contamination level can be 15%) while the downhole fluid sampling tool is disposed in a wellbore; and a processing unit (see fig. 1 at 18, paragraph 0052) configured to: predict a clean fluid sample of the fluid sample from at least one sensor  response on the fluid analysis module (see paragraph 0057, fluid analyzer 23) using an asymptote analysis and equation of state ( see paragraph 0118, regression model to predict asymptote of growth curve for estimating fluid property  with mixing rules of each parameter, see paragraph 0119, are used to help estimate contamination and therefore predict a clean fluid sample).
Referring to claim 15, Wang’836 discloses a system for estimating clean fluid composition, comprising a downhole fluid sampling tool (12) comprising a fluid analysis module (22) that obtain a fluid sample while the downhole fluid sampling tool is disposed in a wellbore; and a processing unit (see fig. 1 at 18, paragraph 0052) configured to: predict a clean fluid sample of the fluid sample from at least one sensor  response on the fluid analysis module (see paragraph 0057, fluid analyzer 23) using an asymptote analysis and equation of state ( see paragraph 0118, regression model to predict asymptote of growth curve for estimating fluid property  with mixing rules of each parameter, see paragraph 0119, are used to help estimate contamination and therefore predict a clean fluid sample).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3,4,6-8,15-17,20 is/are under 35 U.S.C. 103 as being unpatentable over Zuo 20150142317  in view of Wang et al. 20160186559.
Referring to claim 1, Zuo discloses a method for estimating clean fluid composition and properties, comprising: obtaining a fluid sample (see paragraph 0013), that has a contamination level for which a fluid property is not representative of a pure formation fluid with the downhole fluid ( see paragraph 0013) ; identifying input parameters from at least one sensor response on the fluid analysis module, wherein the input parameters comprise fluid properties indicative of the fluid sample and mud filtrate composition ( determines optical density , see paragraph 0014); and predicting a clean fluid sample of the reservoir fluid using an asymptote of a dimensional reduction analysis and equation of state ( see paragraph 00014, asymptotic fitting method and pumpout volume  are to predict a clean fluid sample).  Zuo does not specifically disclose disposing a downhole fluid sampling  tool  into a wellbore, wherein the downhole fluid sampling tool  comprises fluid analysis module .  Wang’559 teaches disposing a downhole fluid sampling tool (see fig. 10 at 800) into a wellbore, wherein the downhole fluid sampling tool  comprises fluid analysis module (see paragraph 0094).  As it would advantageous to have downhole sampling tool in order to take the sample to perform the fluid analysis, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Zuo to have a  downhole sampling tool with fluid analysis module in view of the teachings of Wang’559.
Referring to claims 3 and 16, Zuo discloses  measuring gas to oil ration fluid density, fluid viscosity (see paragraph 0014).
Referring to claim 4 and 17, Zuo does not disclose despiking the sensor response. Wang’559 teaches filtering data with a Hampel filter to remove outliers (paragraph 0022).  As it would be advantageous to optimize the data to best fit with the models, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed Zuo to despike the sensor response with Hampel filter in view of the teachings of Wang’559.
Referring  to claim 6 and 20, Zuo discloses transforming the sensor response by robust principal component analysis (see paragraph see paragraph 0015 , determines exponent in power function asymptote).
Referring  to claim 7, Zuo discloses transforming the sensor response by robust principal component analysis (see paragraph see paragraph 0015 determines robust exponent in power function asymptote ).
Referring to claim 8, Wang’559 teaches 30REferring obtaining the fluid sample comprising operating the downhole fluid sampling tool in the wellbore to obtain the fluid sample (see fig. 10, at 800).
Referring to claim 15, Zuo discloses a system for estimating clean fluid composition, comprising: downhole sensors (see paragraph 0014 multiple sensors are used) that are used to perform fluid analysis in order to  predict a clean fluid sample of the reservoir fluid from at least one sensor response on the optical instrumentation using an asymptote of a principal component analysis and equation of state ( see paragraph 00014, asymptotic fitting method and pumpout volume  are used to predict a clean fluid sample). Wang’559 teaches disposing a downhole fluid sampling tool (see fig. 10 at 800) into a wellbore, wherein the downhole fluid sampling tool comprises optical instrumentation (see paragraph 0094) and processor (900) that is capable of performing downhole fluid analysis.  As it would be advantageous to have  a downhole sampling tool in order to obtain the downhole sample and a downhole processor to perform fluid analysis, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zuo to have a  downhole sampling tool with optical instrumentation  and processor in view of the teachings of Wang’559.

Claim(s) 4,11 and 17 is/are under 35 U.S.C. 103 as being unpatentable over Wang 20160090836.  in view of Wang et al. 20160186559.
Referring to claims 4,11 and 17 Wang ‘836 does not disclose despiking the sensor response. Wang’559 teaches filtering data with a Hampel filter to remove outliers (paragraph 0022). As it would be advantageous to optimize the data to best fit with the models, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system  disclosed Wang’ 836 to despike the sensor response with Hampel filter in view of the teachings of Wang’559.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672